UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4186


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEOFFREY ALEXANDER RAMER, a/k/a Geoffrey Alexander Ramer-
Mesen,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00022-MOC-1)


Submitted:   November 30, 2016            Decided:    February 3, 2017


Before GREGORY,   Chief   Judge,   and   KING   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


C. Fredric Marcinak, III, SMITH MOORE LEATHERWOOD, LLP,
Greenville, South Carolina, for Appellant. Jill Westmoreland
Rose, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Leslie R. Caldwell, Assistant Attorney General,
Sung-Hee Suh, Deputy Assistant Attorney General, Jeremy R.
Sanders, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Based on his role in an international telemarketing scam,

Geoffrey Alexander Ramer pled guilty to conspiracy to commit

wire fraud, eight counts of wire fraud and aiding and abetting,

conspiracy        to    commit        money    laundering,         and   four     counts    of

international money laundering and aiding and abetting.                                    The

district court sentenced Ramer to 108 months’ imprisonment, and

he now appeals, challenging the district court’s calculation of

his    Sentencing              Guidelines           range      and       the      procedural

reasonableness of his sentence.                  We affirm.

      Ramer first argues that the Government failed to present

evidence     at    his        sentencing       hearing      regarding      his    leadership

role, the number and vulnerability of victims, and the amount of

loss attributable to him.                  However, we conclude that Ramer has

waived appellate review of these claims.                             We have recognized

that “[a] party who identifies an issue, and then explicitly

withdraws it, has waived the issue.”                        United States v. Robinson,

744 F.3d 293,       298     (4th    Cir.    2014)       (internal    quotation        marks

omitted).     “[W]hen a claim is waived, it is not reviewable on

appeal, even for plain error.”                      Id.; see also United States v.

Williams,    29 F.3d 172,    174-75       (4th    Cir.   1994)    (holding       that

sentencing    stipulation             on   issue     waives     right     to     appeal    that

issue).



                                                2
       Ramer    raised       these    Guidelines            calculation      issues     in    his

objections to the presentence report, and he later agreed to a

sentencing           stipulation          that        specifically           resolved         his

objections.             Indeed,      defense          counsel        agreed       at   Ramer’s

sentencing hearing that the sentencing stipulation resolved all

of Ramer’s objections to the presentence report and even relied

on the stipulation to argue for a lesser sentence.                                  We find it

disingenuous         for    Ramer    to   now        claim    that   the     Government       was

required       to    introduce      evidence         at     the   sentencing        hearing    on

these issues.

       Moreover, contrary to Ramer’s argument, the Supreme Court’s

decision in Molina-Martinez v. United States, 136 S. Ct. 1338

(2016), does not require us to review his waived arguments.                                    In

Molina-Martinez, the Supreme Court observed that “a court of

appeals has discretion to remedy a forfeited error,” or an error

that    “has    not     been   intentionally              relinquished       or     abandoned.”

Id. at 1343.           Here, by agreeing to the sentencing stipulation,

Ramer    “intentionally         relinquished”             his     ability    to     appeal    the

Guidelines calculation issues that he now argues.                             Id.

       Next,        Ramer   contends      that        his    sentence       is    procedurally

unreasonable for two reasons.                        First, Ramer asserts that the

district court failed to consider any of the 18 U.S.C. § 3553(a)

(2012) factors other than deterrence.                        Second, Ramer argues that



                                                 3
the    district    court     neglected         to   address      his   arguments         for    a

downward variance.

       A sentence is procedurally reasonable if the district court

properly calculates the defendant’s advisory Guidelines range,

gives the parties an opportunity to argue for an appropriate

sentence,       considers    the        §   3553(a)    factors,        and    sufficiently

explains the selected sentence.                    Gall v. United States, 552 U.S.
38,    49-51    (2007).          As   we     have    explained,        “[r]egardless           of

whether the district court imposes an above, below, or within-

Guidelines        sentence,        it       must     place       on    the        record       an

individualized assessment based on the particular facts of the

case before it.”           United States v. Carter, 564 F.3d 325, 330

(4th     Cir.    2009)     (internal          quotation      marks     omitted).             The

explanation       must      be     sufficient         to     allow     for        “meaningful

appellate review,” such that we need “not guess at the district

court’s rationale.”              Id. at 329, 330 (internal quotation marks

omitted).        Furthermore,         “[w]here       the   defendant         or    prosecutor

presents nonfrivolous reasons for imposing a different sentence

than that set forth in the advisory Guidelines, a district judge

should    address    the     party’s         arguments     and    explain         why   he   has

rejected those arguments.”                  Id. at 328 (internal quotation marks

omitted).

       Insofar as Ramer contends that the district court failed to

properly consider the § 3553(a) factors by only addressing the

                                               4
need for deterrence, we find that Ramer’s argument is meritless.

Although the district court’s statements in imposing sentence

were    heavily       focused      on    general        deterrence,         the    court        also

discussed Ramer’s personal characteristics, the seriousness of

the offense, and the need to protect the public from Ramer.                                      Cf.

United       States    v.    Pauley,     511 F.3d 468,    476    (4th     Cir.    2007)

(recognizing          that      district       court          may     “reasonably          accord

significant weight to a single sentencing factor in fashioning

its sentence”).             The district court clearly recognized that it

must consider the § 3553(a) factors and did so.                                   The district

court was not required to “robotically tick through § 3553(a)’s

every subsection.”            United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).            Therefore, we conclude that the district court

did    not    commit       procedural     error        in    its    consideration          of    the

§ 3553(a) factors.

       Turning        to     Ramer’s     second         procedural         unreasonableness

argument,       Ramer       does   not   specifically              identify       the   downward

variance arguments that the district court failed to address,

but    defense        counsel      requested       a    variance          based    on    Ramer’s

personal history and characteristics, including his intelligence

and education, and the tragedy of his mother’s murder.                                  Defense

counsel also argued in mitigation that Ramer intermittently left

Costa    Rica     while      the    scheme     was          ongoing,      that     he   did      not



                                               5
substantially      profit    from   the       scheme,     and     that    he    did   not

particularly target elderly persons.

     After some discussion with defense counsel, the district

court   stated     that     it   would        not   go    below     the       stipulated

Guidelines range.      While the district court did not discuss each

of Ramer’s arguments for a downward variance in rejecting his

request, the court’s remarks reflect that it considered Ramer’s

personal characteristics and his offense conduct in fashioning

his sentence.        Therefore, we conclude that the district court

sufficiently       addressed     Ramer’s        arguments         for     a     downward

variance.      Moreover,     even   assuming         that    the    district        court

erred, we find that the Government has demonstrated any error to

be harmless.       United States v. Boulware, 604 F.3d 832, 838 (4th

Cir. 2010) (providing harmless error standard).

     Accordingly, we affirm the district court’s judgment.                             We

dispense    with     oral    argument     because         the     facts       and   legal

contentions    are    adequately    presented        in     the    materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          6